         Case 4:18-cv-00483-RM Document 39 Filed 12/19/18 Page 1 of 2



1    Jeremy C. Johnson, Bar #025203
     Christopher K. Heo, Bar #033983
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, Arizona 85004
     Telephone: (602) 263-1700
4    Fax: (602) 200-7868
     jjohnson@jshfirm.com
5    cheo@jshfirm.com
6    Attorneys for Defendant DT Automotive
     Center, Inc., dba Desert Toyota of Tucson
7
8                           UNITED STATES DISTRICT COURT
9                                  DISTRICT OF ARIZONA
10   Linnea M. Gashi-Doberdoli,                        NO. 4:18-cv-00483-RM
11                                        Plaintiff,   NOTICE OF SERVICE OF
                                                       DEFENDANT DT AUTOMOTIVE
12                v.                                   CENTER, INC.’S RESPONSE TO
                                                       MANDATORY INITIAL
13   DT Automotive Center, Inc. dba Desert Toyota      DISCOVERY REQUESTS
     of Tucson; Truwest Credit Union; America
14   First Credit Union, Tucson Federal Credit
     Union; Experian Information Solutions, Inc.,
15   Transunion, LLC,
16                                     Defendants.
17
18                Defendant DT Automotive Center, Inc., by and through undersigned
19   counsel, hereby gives notice that it has served upon counsel, by mail, Defendant DT
20   Automotive Center, Inc.’s Mandatory Initial Discovery Requests.
21
22
23
24
25
26
27
28
     7249921.1
         Case 4:18-cv-00483-RM Document 39 Filed 12/19/18 Page 2 of 2



1                 DATED this 19th day of December 2018.
2                                           JONES, SKELTON & HOCHULI, P.L.C.
3
4                                           By /s/ Christopher K. Heo
                                               Jeremy C. Johnson
5                                              Christopher K. Heo
                                               40 North Central Avenue, Suite 2700
6                                              Phoenix, Arizona 85004
                                               Attorneys for Defendant DT Automotive
7                                              Center, Inc., dba Desert Toyota of Tucson
8
                              CERTIFICATE OF SERVICE
9
                  I hereby certify that on this 19th day of December 2018, I caused the
10
     foregoing document to be filed electronically with the Clerk of Court through the
11
     CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
12
     system.
13
14   /s/ Lisa Drapeau
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7249921.1                                2
